This case coming on after rehearing granted pursuant to order of reversal entered herein on September 27, 1935, the judgment reversing and remanding the case for further proceedings is adhered to on authority of the opinion and judgment this day entered in the *Page 377 
case of Tampa Southern Railroad Company, a corporation, v. City of Bradenton, a Municipal Corporation.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD, and DAVIS, J.J., concur.
TERRELL, J., agrees to the conclusion.
             ON EXTRAORDINARY PETITION FOR REHEARING                       February 18, 1936.                           Division A.